DENNIS, J.
In the matter of the exceptions of the National Mechanics'’ Bank and others to'the auditors’ account in this case, I am of the opinion that the notes taken by the claimants as collateral security were not in any proper sense collateral security at all. They were but duplicated security for the same debt, the only real security in the case of each set of notes being the credit of Juhn & Adler. There was but one debt, and it is a fundamental rule that the same debt cannot be proven twice; and it can be placed in no better position by repeating the evidences of it. The case of Woods, Weeks & Co., 52 Md., proceeded upon the theory that the notes of debtors taken as collateral security there, had been sold to bona fide purchasers under an express power of sale contained in the contract, and that Garrett & Co., in selling simply exercised a right to which they were entitled under their contract, and hence the proof by the purchasers for the full amount of the notes constituted no bar to Garrett’s proving for the balance of their claim. That case has no proper analogy to the case under consideration, which, in my opinion, falls clearly within the ruling in “In re Blakely Ordinance Co., 8 Equity Cases (Law Reports), 244.”